significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan ti ep rat k2 in re dear this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company’ is in the business of contract manufacturing of for the industry the company is a wholly owned subsidiary of _ with no changes in ownership since date the the plan became effective date a total of employees are covered- under the plan oe the primary factor resulting in the company's temporary substantial business hardship is the overall downturn in the comprises a major portion of the company’s customer base a year-to-date comparison through the end of date versu sec_2001 show an approximate decline in total revenues that resulted in an approximate decline in net_income which the company has taken action commencing prior to the downturn in sales to reduce material and production_costs by outsourcing some manufacturing to off- shore partners establishing contacts with foreign raw material sources and putting in place letter of intent agreements with domestic suppliers in the company changed its benefit formula from of average monthly compensation multiplied by years_of_service from date up to a maximum of years to of average monthly compensation multiplied by years_of_service from date up to a maximum of years this waiver has been granted subject_to the following condition which you have agreed to the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payment for the plan_year ended date of the plan for the plan_year ending date by date if the company fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the authorized representative listed on power_of_attorney form and to the area manager in if you have any questions concerning this matter please contact i ore sincerely s a hindi’ oy if inppins martin l pippins manager employee_plans actuarial group
